    Case 1:19-cv-12048-IT Document 1-7 Filed 10/01/19 Page 1 of 10




                              EXHIBIT 5
https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/
                         how-fda-regulating-e-cigarettes
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 2 of 10




                                        How FDA is Regulating E-Cigarettes

                                                 — This FDA Voices was updated on September 10, 2019 —




     By: Ned Sharpless, M.D., Acting Commissioner

     When I was Director of the National Cancer Institute (NCI), I would be frequently asked “What topic in cancer
     research and cancer care keeps you up at night?” I always answered this question the same way: “tobacco control
     in the era of e-cigarettes.”




https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes     1/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 3 of 10
        Ned Sharpless, M.D.




     On the one hand, as someone trained in internal medicine and oncology, I am all too familiar with the devastating
     impact of combustible cigarettes on the public health: The 480,000 deaths per year in the U.S. from tobacco-
     associated cancers, emphysema, heart disease, stroke and the 34.3 million Americans who still smoke combustible
     cigarettes despite decades of efforts to help them quit. So, any product that can diminish the use of combustible
     cigarettes substantially has to be considered of enormous potential value. Are e-cigarettes that product? Well,
     given that most e-cigarette users continue to smoke cigarettes, the answer is not clear. Though there are some
     data, both epidemiological and from direct clinical trials, that some electronic nicotine delivery systems (ENDS,
     which includes products known as “e-cigarettes”) can reduce the use of combustible cigarettes and may be less
     harmful than traditional cigarettes.

     What is clear is the explosion of use and nicotine addiction in children driven by the advent of ENDS, especially
     the pod-based products such as JUUL. After years of witnessing a steady decline in the use of tobacco products by
     children and young adults, we are now seeing a rapid resurgence of the use of tobacco products in these
     populations. There are many unanswered questions about ENDS: we do not yet know how dangerous these
     products are when used over the long-term; we do not know if they are truly effective at helping addicted adults
     quit smoking traditional cigarettes, or even if some types of ENDS are less harmful than traditional cigarettes; we
     do not know to what extent they can serve as a “gateway” to the use of combustible cigarettes. Clearly, some of the
     rapid rise in youth use of these products has resulted from irresponsible practices of the manufacturers, who have
     targeted kids in their marketing of these products. And while ENDS products appear to hold some promise in
     helping addicted adult smokers transition away from combustible tobacco to a potentially less harmful form of
     nicotine delivery, these products are not safe, and we cannot allow the next generation of young people to become
     addicted to nicotine.

     So, it’s clear why this topic is a complicated one with many unknowns. There is great potential to significantly
     reduce the national burden of cancer and other diseases if we can help addicted smokers quit what is perhaps the
     most dangerous product that is mass marketed in America today, but there is also the terrible risk of having
     millions of new Americans become life-long addicts to a new class of products that are not safe and possibly
     transitioning to other tobacco products that are known to be deadly. I considered this topic as one of the leading
     issues facing American public health when I was leading the NCI, and that view has not changed since I came to
     the U.S. Food and Drug Administration (FDA) last April.

     Despite the tremendous increase in the use of ENDS over the last few years, it is important to note that these
     products are still a relatively new class of products on the U.S. market. When FDA’s foundational “deeming rule”
     went into effect on Aug. 8, 2016, it gave the agency’s Center for Tobacco Products (CTP) regulatory authority over
     all ENDS, including e-cigarettes, vapes, e-liquids, e-cigars, e-pipes, and e-hookahs. Since late 2016, FDA has
     worked at maximal speed to regulate this rapidly evolving class of new tobacco products, but our policies and
     procedures in this area are still evolving.

     FDA’s oversight of these products is a top priority for the agency. This ongoing work includes investing in more
     science to address the unanswered questions about ENDS, developing guidances and regulations, educating
     industry and the public, and aggressively enforcing the law — all of which have had a wide-ranging impact on the
     manufacturing, marketing, and selling of ENDS. CTP’s work is constant in its effort to keep these products out of
     the hands of kids.




https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes         2/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 4 of 10

     Restricting Youth Access to ENDS




     On the deeming effective date of Aug. 8, 2016, it became immediately illegal to sell e-cigarettes and other ENDS to
     people younger than 18. Retailers also became legally responsible for requiring age verification by photo ID for
     individuals under 27 to purchase a tobacco product. Several other provisions of the Tobacco Control Act also
     immediately went into effect with the finalization of the deeming rule, including a ban on the distribution of free
     tobacco product samples and the prohibition of sales in vending machines (except in strictly adult-only facilities).

     Enforcement of the law is one of the most important ways FDA regulates e-cigarettes. Since 2016, FDA has issued
     more than 8,000 warning letters (https://www.fda.gov/tobacco-products/compliance-enforcement-training/ctp-
     compliance-enforcement#c) to retailers — both online and in brick-and-mortar retail stores — for sales of ENDS
     and their components to minors. In September 2018, in the largest coordinated enforcement effort in the agency’s
     history (/news-events/press-announcements/fda-takes-new-steps-address-epidemic-youth-e-cigarette-use-
     including-historic-action-against-more), the agency issued more than 1,100 warning letters and initiated 131 civil
     money penalty complaints (https://www.fda.gov/tobacco-products/compliance-enforcement-training/ctp-
     compliance-enforcement#e) to retailers who sold e-cigarettes to minors.

     Since then, FDA has issued several guidances to inform stakeholders in these areas, including how certain
     requirements may apply to vape shops (/regulatory-information/search-fda-guidance-documents/interpretation-
     and-compliance-policy-certain-label-requirement-applicability-certain-federal-food) and how to comply with the
     prohibition on free samples (/regulatory-information/search-fda-guidance-documents/prohibition-distributing-
     free-samples-tobacco-products) of tobacco products.




     Conducting Retailer and Manufacturer Checks

https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes          3/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 5 of 10




     FDA also conducts regular inspections of ENDS manufacturing facilities, including vape shops that make or
     modify ENDS products. Since 2016, CTP has conducted more than 1,200 vape shop inspections to confirm that
     manufacturers and retailers in these facilities are complying with the Federal Food, Drug, and Cosmetic Act and
     FDA regulations, as well as to make sure these entities are not commercially marketing tobacco products without
     required premarket authorization or selling tobacco products to minors. In 2018, as a result of regular inspections
     that now include e-cigarette manufacturers and retailers, FDA issued the first warning letter to a company for
     selling e-liquids without the required marketing authorization. The same company was also found to be illegally
     marketing e-liquids with labeling and/or advertising that caused them to resemble child-friendly food products.




     Increasing Requirements for ENDS Manufacturers




https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes         4/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 6 of 10




     When CTP began regulating ENDS, many of the regulatory and legal requirements that had been in place for
     manufacturers of cigarettes, smokeless tobacco, and roll-your-own tobacco since 2009 — as well as several new
     requirements specific to ENDS — became applicable to makers of e-cigarettes and other ENDS products. As of
     June 2019, the compliance dates to meet many of these requirements have passed, and makers of all ENDS
     currently on the market should have met certain requirements, including, but not limited to:

            Registering an establishment and submitting lists of products, including labeling and advertisements
            (/tobacco-products/manufacturing/tobacco-registration-and-product-listing-trlm-instructions)

            Submitting tobacco health documents (/regulatory-information/search-fda-guidance-documents/tobacco-
            health-document-submission)
            Submitting ingredient listings (/tobacco-products/manufacturing/submit-ingredient-listing-tobacco-
            products)

            Including a required warning statement (https://www.fda.gov/tobacco-products/labeling-and-warning-
            statements-tobacco-products/covered-tobacco-products-and-roll-your-own-cigarette-tobacco-labeling-and-
            warning-statement#warning) on packages and advertisements for ENDS (including certain ENDS
            components, such as e-liquids) stating, “WARNING: This product contains nicotine. Nicotine is an addictive
            chemical.”

     These submissions are a key step in FDA’s efforts to learn more about these products and to develop future
     regulations regarding ENDS manufacturing and marketing. Likewise, the warning statement on nicotine is an
     important requirement to let the public know that these products contain nicotine, an addictive chemical. FDA has
     also issued new or revised guidances on these topics.




     Utilizing Premarket Review Requirements

https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes       5/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 7 of 10

     All deemed products, including ENDS products, became subject to the premarket authorization requirements in
     the Tobacco Control Act, effective Aug. 8, 2016. This means that any ENDS product, as well as any other tobacco
     product, that was not on the market as of Feb. 15, 2007, is a “new” tobacco product that must be authorized by
     FDA to be on the market.

     ENDS that were on the market as of Aug. 8, 2016, have been subject to compliance policies that deferred
     enforcement for lack of premarket authorization. In July 2019, a U.S. District Court in Maryland ordered that
     applications for deemed tobacco products such as e-cigarettes, cigars, pipe tobacco, and hookah tobacco, that were
     on the market as of Aug. 8, 2016, must be submitted to FDA no later than May 12, 2020. The court order also
     provided for a one-year period in which products with timely filed applications might remain on the market
     pending FDA review, but also clarified that FDA may enforce the premarket review provisions against deemed
     products prior to May 12, 2020, or during the one-year review period.

     Ultimately, all e-cigarettes that are “new” tobacco products that seek to continue to be sold in the U.S. will have to
     be the subject of applications to FDA, and those that are authorized to be introduced, or stay, on the market will
     only receive authorization after undergoing a thorough scientific review by FDA.

     In response to the sharp increase in youth e-cigarette use (/tobacco-products/youth-and-tobacco/2018-nyts-data-
     startling-rise-youth-e-cigarette-use), the agency issued a draft guidance (/regulatory-information/search-fda-
     guidance-documents/modifications-compliance-policy-certain-deemed-tobacco-products) in March 2019, that
     among other things, will outline enforcement priorities FDA will consider with regards to ENDS products that lack
     the required authorization.

     Any e-cigarettes or other ENDS products that were not marketed as of Aug. 8, 2016 need to receive marketing
     authorization from FDA before the product may enter the market or they will be subject to enforcement. FDA
     actively monitors the market to investigate products that may be on the market illegally. As part of these
     investigations, FDA has sent letters to about 90 companies seeking information on over 110 brands, including
     ENDS products, to determine if those products are being illegally marketed. To date, FDA has issued warning
     letters to six companies notifying them of the need to remove a combined 71 products from the market.




     Providing Data to Inform Premarket Applications
     To receive marketing authorization of any new tobacco product, manufacturers must follow one of three pathways
     (/tobacco-products/products-guidance-regulations/market-and-distribute-tobacco-product). FDA anticipates
     most manufacturers of ENDS are likely to submit their applications through the Premarket Tobacco Product
     Application (PMTA) pathway (/tobacco-products/market-and-distribute-tobacco-product/premarket-tobacco-
     product-applications).

     Under the PMTA pathway, FDA evaluates a new tobacco product based on whether it is appropriate for the
     protection of the public health, among other things. Scientific evaluation considers the risks and benefits of the
     product for the whole population, including users and non-users. These data should show the increased or
     decreased likelihood that current tobacco users will stop using certain products, as well as the increased or
     decreased likelihood that non-users will start using the products.

     To provide additional information to manufacturers submitting these applications, FDA has advanced important
     regulatory documents such as guidance on tobacco product master files (/regulatory-information/search-fda-
     guidance-documents/tobacco-product-master-files), a final rule outlining the minimum threshold for acceptability
     (https://www.federalregister.gov/documents/2016/12/29/2016-31370/refuse-to-accept-procedures-for-
     premarket-tobacco-product-submissions) of an application for review, and a final guidance for companies with
https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes            6/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 8 of 10

     recommendations to consider as they prepare to submit PMTAs for ENDS products. In addition, a proposed rule
     on PMTAs is undergoing OMB review. These types of documents will ultimately help us conduct the product
     application reviews in a more efficient and transparent manner.

     The premarket review of tobacco products is the bedrock of FDA’s consumer protection efforts. FDA encourages
     companies to use these regulatory documents, as well as the many webinars (/tobacco-products/compliance-
     enforcement-training/fda-tobacco-compliance-webinars) and resources available on CTP’s website, as a guide for
     submitting applications and to reach out to FDA’s Office of Small Business Assistance as needed.




     Preventing Youth Tobacco Use Through Enforcement Actions, Policy and
     Education




     The U.S. has seen a sharp increase in e-cigarette use among youth, and particularly teens. In response to the
     concerning prevalence of youth use of these products, FDA created its Youth Tobacco Prevention Plan (/tobacco-
     products/youth-and-tobacco/fdas-youth-tobacco-prevention-plan), which focuses on three crucial areas to
     prevent youth use of tobacco products — especially e-cigarettes:

            1. Preventing youth access to tobacco products
            2. Curbing the marketing of tobacco products aimed at youth

            3. Educating teens and their families about the dangers of tobacco products

     Key efforts of the Youth Tobacco Prevention Plan involve regular retailer inspections, as well as surveillance—both
     in brick-and-mortar stores as well as on websites, social media, and in publications — of manufacturers and
     retailers who sell and/or advertise regulated tobacco products in the U.S.


https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes         7/9
9/30/2019                                       How FDA is Regulating
                         Case 1:19-cv-12048-IT Document     1-7 Filed E-Cigarettes
                                                                           10/01/19| FDA Page 9 of 10

     The agency has taken many actions related to the access and marketing of ENDS to youth, including:

            Working with eBay (/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-
            new-enforcement-actions-and-youth-tobacco-prevention) to remove JUUL listings and implement measures
            to prevent new listings
            Sending letters (/news-events/press-announcements/fda-requires-additional-e-cigarette-makers-provide-
            critical-information-so-agency-can-better-examine) to JUUL and other ENDS manufacturers (/news-
            events/press-announcements/fda-requires-additional-e-cigarette-makers-provide-critical-information-so-
            agency-can-better-examine) requiring them to submit important documents on marketing and research on
            the effects of certain ENDS products

            Issuing more than 40 letters (/tobacco-products/ctp-newsroom/warning-letters-and-civil-money-penalties-
            issued-retailers-selling-juul-and-other-e-cigarettes) to companies marketing e-liquids with misleading
            labeling (/news-events/press-announcements/fda-warns-company-selling-e-liquids-resemble-kid-friendly-
            foods-part-agencys-ongoing-youth-tobacco) that mimicked food products specifically appealing to children,
            including juice boxes, candy, cookies, and kid-friendly cereals

            Issuing warning letters to two companies (/news-events/fda-brief/fda-brief-fda-warns-companies-stop-
            making-selling-or-distributing-e-liquids-marketed-resemble) for manufacturing, selling, and/or distributing
            nicotine-containing e-liquids with misleading labeling and/or advertising that imitate prescription cough
            syrup
            Issuing joint warning letters (with the Federal Trade Commission) to four e-liquid manufacturers for
            violations related to online posts by social media influencers (/news-events/press-announcements/fda-ftc-
            take-action-protect-kids-citing-four-firms-make-sell-flavored-e-liquids-violations-related) on each
            company’s behalf, including failure to include the required nicotine warning statement




https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes        8/9
9/30/2019                                       How FDA is 1-7
                        Case 1:19-cv-12048-IT Document     Regulating E-Cigarettes
                                                                  Filed   10/01/19 | FDA Page 10 of 10

     An integral part of the Youth Tobacco Prevention Plan is direct education to teens themselves. In 2018, FDA
     expanded the youth tobacco prevention campaign, “The Real Cost,” to include an e-cigarette prevention campaign.
     “The Real Cost” Youth E-Cigarette Prevention Campaign (/tobacco-products/public-health-education/real-cost-
     campaign) focuses on educating the nearly 10.7 million youth aged 12-17 who have ever used or are at risk of using
     e-cigarettes on their potential dangers, such as nicotine addiction and exposure to other chemicals. Campaign ads
     can be found in schools and on age-verified digital and social media sites where teens spend most of their time and
     will expand to television beginning in summer 2019.




     Continuing to Invest in More Science and Research
     Because ENDS products are still relatively new, FDA supports and funds research to evaluate ENDS’ public health
     impact both at the individual and population levels. For example, in 2018, the agency commissioned the National
     Academies of Sciences, Engineering, and Medicine (NASEM) (/news-events/fda-brief/fda-brief-national-
     academies-sciences-engineering-and-medicine-releases-fda-commissioned-report) to evaluate the available
     scientific evidence of the short- and long-term health effects related to the use of ENDS.

     FDA also collaborates with CDC on the annual National Youth Tobacco Survey (NYTS) (/tobacco-products/youth-
     and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey), funds nine Tobacco Centers of
     Regulatory Science (TCORS) (/tobacco-products/research/tobacco-centers-regulatory-science-tcors), and
     collaborates with NIH and NIDA on the Population Assessment of Tobacco and Health (PATH) (/tobacco-
     products/research/fda-and-nih-study-population-assessment-tobacco-and-health) study. Data and information
     on e-cigarettes are major components of these important research efforts and inform regulatory actions.

     FDA has made great strides in regulating ENDS as tobacco products over the last three years and remains
     committed to keeping e-cigarettes out of the hands of minors through enforcement actions, while exploring the
     potential for harm reduction for adult addicted smokers through scientific research.

     As a physician and scientist, the issue of ENDS use continues to interest me. With further research, we will come to
     understand the toxicities of ENDS, as well as their possible value to reduce combustible cigarette use, and these
     features will ultimately dictate their long-term impact on the public health. But we do know today that our nation’s
     youth are initiating use of these products in alarming numbers, and as Acting FDA Commissioner, I will do
     everything in my power to prevent a new generation from beginning a lifetime of nicotine addiction like those of
     the past. Together with FDA Center for Tobacco Products’ Director Zeller, and with the support of HHS Secretary
     Azar and the White House, I am personally dedicated to leading FDA on this issue. I assure you that we are
     working as hard and expeditiously as possible to protect the public's health from the harms associated with e-
     cigarette use.




https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-experts/how-fda-regulating-e-cigarettes          9/9
